Dowd, J.,
dissenting. I concur in the syllabus. However, I respectfully dissent from the judgment as I find that a jury could reasonably find from the surrounding circumstances that the defendant acted, with respect to culpability, only knowingly rather than purposely. I would affirm the Court of Appeals in its ruling that the trial court should have submitted for the jury’s consideration the lesser included offense of sexual battery.
Moreover, in my opinion, to “***[coerce]***by any means,” an element in the offense of sexual battery, R. C. 2907.03(A), may include the use of force by the offender. State v. Tolliver (1976), 49 Ohio App. 2d 258. To the extent the majority opinion implies to the contrary, I respectfully express my disagreement.